UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-SB General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 DIBZ INTERNATIONAL, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 71-0874685 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 9595 Six Pines Bldg 8 Level 2 Suite 8210 The Woodlands, TX 77380 (Address of Registrant's Principal Executive Offices) (Zip Code) Mark Wood 9595 Six Pines Bldg 8 Lvl 2 Suite 8210 The Woodlands, TX 77380 832-631-6103 (Name, Address and Telephone Issuer's telephone number) Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common Stock $.001 Par Value (Title of Class) PART I ITEM 1.MERGER On January 27, 2007, the Haystar Services & Technology, Inc. (“Haystar”), a company formed under the laws of Nevada currently traded on the pink sheets, entered into a Share Exchange Agreement (“Agreement:” or “Merger”) with Dibz International, Inc. (“Dibz”), a private operating company formed under the laws of Delaware.As a result of the Merger, there was a change in control of the public entity. In accordance with SFAS No. 141, Haystar was the acquiring entity. While the transaction is accounted for using the purchased method of accounting in substance the Agreement is a recapitalization of Haystar’s capital structure. For accounting purposes, Haystar accounted for the transaction as a reverse merger with Dibz International, Inc. being the “accounting acquirer”. The Company did not recognize goodwill or any intangible assets in connection with the transaction. Prior to the Agreement, the Company was a newly formed corporation with no significant assets and liabilities. Effective with the Agreement, Haystar acquired 100% of the Company’s common shares in consideration for the issuance of 39,474 shares of Series A Preferred Stock of Haystar (“Series A Preferred”).Under the Agreement and prior to such conversion, each share of Series A Preferredwill have the voting rights equal to 5,783 shares of common stock and vote together with the shares of common stock on all matters. The Series A Preferred is convertible at the option of the holder into common stock at the rate of five hundred seventy eight (578) shares of common for every one share of Series A Preferredat the option of the holder. Pursuant to the agreement Dibz became a wholly owned subsidiary of Haystar and Haystar changed its name to Dibz International, Inc. BUSINESS Dibz was incorporated on December 28, 2006 under the laws of the State of Delaware to provide a simple, easy to use all-in-one Communications Platform to users of viral social networks allowing the easy distribution, capturing, cataloging and review of personal content utilized on the viral social network sites. Members of Social Networks create amazingly innovative personal profiles in an effort to share information about themselves and create new friends.With this in mind most users of social networks also communicate through text messages
